March 2, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 5, the language “provided outside in a width direction of the backrest body” is unclear and confusing language.  It appears there should have been additional text following the word “outside”.  It is not clear what Applicant intended to define or describe with that particular phrase.  Perhaps Applicant was attempting to define that the backrest body had a 
In claim 3, line 4, the language, “from outside in the width direction.”, as in claim 1, is unclear and confusing language
In claim 4, lines 5-6, the limitation “the front shielding wall being provided in front of the connecting part and the armrest body support and shielding a connection point between the connecting part and the armrest body support from front” is unclear and confusing language. It appears the language “from front” is not complete and is missing some text.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso et al (U.S. Patent No. 6,386,636 B2).

    PNG
    media_image1.png
    134
    194
    media_image1.png
    Greyscale

As for claims 1 and 7, Caruso et al teach a backrest, comprising: a backrest body 32 against which a seated person leans a back thereof: a backrest support 30 positioned behind and supporting the backrest body 32; and an armrest body 306 provided outside in a width direction of the backrest body 32 and supported by the backrest support 30 so as to move up and down at a position separated from the backrest body.
As for claim 2, Caruso et al teach an armrest body support 304 attached to the backrest support 30, the armrest body 306 being attached to the armrest body support so as to move up and down.
As for claim 3, Caruso et al teach that the backrest support 30 includes a connecting part 230 to which the armrest body support 304 is connected in a state where the armrest body support 304 contacts the connecting part 230 from outside in the width direction.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (U.S. Patent No. 6,565,155 B1).

    PNG
    media_image2.png
    306
    222
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    335
    304
    media_image3.png
    Greyscale

As for claims 1 and 7, Huang teaches a chair having a backrest, the backrest comprising: a backrest body against which a seated person leans a back thereof: a backrest support 4 positioned behind and supporting the backrest body; and an armrest body 18 provided outside in a width direction of the backrest body and supported by the backrest support 4 so as to move up and down at a position separated from 10‘ the backrest body.
As for claim 2, Huang teaches an armrest body support 151 attached to the backrest support 4, the armrest body 18 being attached to the armrest body support so as to move up and down.
As for claim 3, Huang teaches that the backrest support 4 includes a connecting part 1,11 to which the armrest body support 151 is connected in a state where the armrest body support 151 contacts the connecting part 1,11 from outside in the width direction.
As for claim 6, Huang teaches that the backrest body includes an outer peripheral frame, and surface material stretched on the outer peripheral frame and covering at least part of an outer edge of the outer peripheral frame.

Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al (U.S. Patent No. 6,672,669 A1).

    PNG
    media_image4.png
    199
    153
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    211
    155
    media_image5.png
    Greyscale

As for claims 1 and 7, Chu et al teach a backrest, comprising: a backrest body 22 against which a seated person leans a back thereof: a backrest support 21 positioned behind and supporting the backrest body 22; and an armrest body 61 provided outside in a width direction of the backrest body 22 and supported by the backrest support 21 so as to move up and down at a position separated from the backrest body.
As for claim 2, Chu et al teach an armrest body support 73 attached to the backrest support 21, the armrest body 61 being attached to the armrest body support 73 so as to move up and down.
As for claim 3, Chu et al teach that the backrest support 21 includes a connecting part 63 to which the armrest body support 73 is connected in a state where the armrest body support 73 contacts the connecting part 63 from outside in the width direction.

Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it teaches structures and concepts similar to those of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636